Title: To James Madison from John Armstrong, 28 July 1814
From: Armstrong, John
To: Madison, James


        
          Sir:
          War Department, July 28th, 1814.
        
        Having been made acquainted with the instructions given to Commodore Decatur, in the event of his taking the command of the Ontario fleet, and not perceiving in them any provision for a prompt and efficient cooperation with General Brown and the army under his command, but on the contrary, a suggestion of measures, which if adopted will necessarily lead to a system of separate action, I have thought it incumbent on me to bring the subject under your special notice and consideration. In doing this, I shall state briefly the objects proposed by the Secretary—the means prescribed for their attainment—the objections to which the latter are liable, and lastly, the measures which, in my opinion, ought to be substituted for them.
        The Secretary begins his letter with an opinion, that unless Yeo can be brought to a decisive action before his 80-gun ship be ready for service, our condition will so nearly approach that of positive defeat, as will make it difficult if not impossible to distinguish between them. To avoid an evil of such magnitude, he recommends the adoption and prosecution of two measures, the one, a decisive battle speedily fought with the British fleet; and the other, a rigid blockade of Kingston harbor, should the enemy decline a contest and run into that port.
        That the first object, indicated by the Secretary, is the true one, will be readily conceded; but its attainment depending, as it does, on the will of the enemy, what reasonable ground of hope is there, that, unless associated with some operation on our part, having a tendency to influence that will,

the object will be attainable? Can it be believed, by any one having a competent knowledge of the past conduct of the British commander, that he who has hitherto refused to fight, but upon motives and calculations entirely his own, and who has always been able to avoid a decisive battle, when from any cause he thought proper to do so—will now accept the challenge of an enemy, obviously seeking to avail himself of a temporary superiority? In this view of the subject, the supposition is wholly unwarranted, and becomes a positive absurdity, when, as acknowledged by the Secretary, the exercise of a small degree of patience, will enable him to appear on the lake so re-inforced, as will compel his adversary to a speedy flight into Sackett’s Harbor.
        If such be the necessary or probable issue of the Secretary’s first measure, having an object altogether proper, what can be said of the second, which fails alike in purpose and efficiency? Has the Secretary forgotten, that, from physical causes over which the power and policy of belligerants have no control, a rigid blockade of Kingston harbor is utterly impossible? On this point, it may be sufficient to refer to an opinion given by Commodore Chauncey to Gen. Wilkinson, who, in 1813, was desirous of penning up Yeo and his squadron in Amherst bay. “My best endeavors,” says the Commodore, “shall be used to keep the enemy in check at this part of the lake, yet with my utmost exertions and greatest vigilance, he may slip past me in the night, when favored with a westwardly wind; and get eighteen or twenty hours start of me down the lake,” an opinion, entirely verified by the event, and applicable to any new attempt at blockading either a western or northern port of this inland sea.
        But admitting that this were otherwise, and that a rigid blockade of Kingston was as practicable as the Secretary supposed it to be, what will be its necessary effect? to keep our army in a state of comparative inaction on the western end of the lake—while on its eastern extremity our fleet will substantially consummate Yeo’s policy; by keeping him and his squadron out of harm’s way, till his new ship is ready for service. In what sense, therefore, can a measure having such effects, be considered as one of efficient co-operation with the army?
        It now but remains, that I should indicate the measures which, in my opinion, ought to be substituted for those recommended by my colleague. They are few and as follows: that the fleet sail promptly from Sackett’s Harbor, with an express destination to the western end of the lake; that when arrived there, it enter at once into a free and full co-operation with the army; which, when increased by the junction of Izzard’s column, will muster not less than seven thousand combatants, a force entirely competent to a full execution of the general plan of campaign. Both fleet and army will then be in their true positions—the one, cutting off all communication by land between the British peninsular posts and their

base—the other, performing a similar service, by intercepting supplies sent from Kingston by water—a state of things, making it the duty of Drummond to call loudly and peremptorily for the interposition of Yeo and the British fleet; which, if refused, will give our arms the glory of another Burgoynade—and if yielded, will necessarily produce that decisive naval battle, so important in itself, and so much desired by my colleague. All which is most respectfully submitted.
        
          (Signed) John Armstrong.
        
      